      Case 1:15-cr-02065-SAB     ECF No. 62   filed 06/14/21   PageID.481 Page 1 of 2



 1
 2                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT

 3
                                                               EASTERN DISTRICT OF WASHINGTON




 4                                                              Jun 14, 2021
                                                                    SEAN F. MCAVOY, CLERK
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                     EASTERN DISTRICT OF WASHINGTON
 9
10 UNITED STATES OF AMERICA,
11              Plaintiff,                        NO. 1:15-CR-02065-SAB-1
12              v.
13 GREGORY LAVERN WILSON,                         ORDER GRANTING
14              Defendant.                        DEFENDANT’S MOTION TO
15                                                MODIFY CONDITIONS OF
16                                                RELEASE
17
18        Before the Court is Defendant Wilson’s Motion to Modify Conditions of
19 Release, ECF No. 61. Mr. Wilson is represented by Jeremy Sporn. The United
20 States is represented by Ian Garriques. The motion was considered without oral
21 argument.
22        Mr. Wilson requests the Court terminate his supervised release condition of
23 electronic GPS monitoring a month earlier than scheduled. ECF No. 61 at 1–2.
24 Since Mr. Wilson’s release, he has demonstrated a strong willingness to comply
25 with his supervision conditions. ECF No. 61 at 1. The need for monitoring to
26 ascertain compliance has diminished due to the quality of Mr. Wilson’s efforts.
27 The Court has a clearer image of Mr. Wilson’s willingness to comply than it did on
28

     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY
     CONDITIONS OF RELEASE * 1
      Case 1:15-cr-02065-SAB    ECF No. 62    filed 06/14/21   PageID.482 Page 2 of 2



 1 July 2, 2020. As a result, the Court finds good cause to terminate Supervision
 2 Special Condition #6 immediately.
 3       Accordingly, IT IS HEREBY ORDERED:
 4       1.         Defendant’s Motion to Modify Conditions of Release, ECF
 5 No. 61, is GRANTED.
 6       2.         Supervision Special Condition #6 is terminated.
 7       IT IS SO ORDERED. The District Court Executive is hereby directed to
 8 file this Order and provide copies to counsel and the U.S. Probation Office.
 9       DATED this 14th day of June 2021.
10
11
12
13
14                                                 Stanley A. Bastian
15                                           Chief United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY
     CONDITIONS OF RELEASE * 2
